UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARK85 DOE,
                               Plaintiff,
                                                                   20-CV-1455 (JPO)
                     -v-
                                                                         ORDER
 NATIONAL BOY SCOUTS OF
 AMERICA FOUNDATION, et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on February

19, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than

March 12, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

March 5, 2020.

       SO ORDERED.

Dated: February 20, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
